209 Ga. 374 (1952)
72 S.E.2d 715
SAVAGE
v.
THE STATE.
17967.
Supreme Court of Georgia.
Submitted September 8, 1952.
Decided October 14, 1952.
Frank O. Downing, for plaintiff in error.
Andrew J. Ryan, Solicitor-General, Sylvan A. Garfunkel, Thomas M. Johnson Jr., Eugene Cook, Attorney-General, and Rubye G. Jackson, contra.
HAWKINS, Justice.
Henry Savage was found guilty without recommendation, of the murder of one Laysie Millen or Miller, by shooting him with a shotgun. To the judgment overruling his motion for a new trial he excepts. Held:
1. Each of the grounds of the amendment to the motion for a new trial complains of the admission of the evidence therein set out, and alleges certain reasons why it is contended that the evidence was illegally admitted, but neither of these grounds shows that any objection was made to the admission of the evidence at the time it was offered or introduced, or that any motion was thereafter made to exclude it. Therefore, neither of these special grounds presents any question for determination by this court. Williams v. State, 186 Ga. 251, 259 (4) (197 S.E. 838); Morris v. State, 200 Ga. 471, 478 (1) (37 S.E. 2d, 345), and cases there cited.
2. There was ample evidence to authorize the jury to find that the defendant unlawfully, maliciously, intentionally, and deliberately shot and killed the deceased, without any justification or mitigation, and to disbelieve the statement of the defendant to the effect that the killing was accidental. It was not error to overrule the general grounds of the motion for a new trial.
Judgment affirmed. All the Justices concur.